Citation Nr: 1822721	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-39 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a headaches disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.  

6.  Entitlement to an increased disability rating in excess of 20 percent for recurrent dislocation, left shoulder with arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in an April 2017 statement that he received VA outpatient treatment.  The May 2012 rating decision, September 2014 statement of the case (SOC), and January 2017 supplemental statement of the case (SSOC) each note that VA treatment records were reviewed but not printed.  An April 2012 CAPRI print out notes that records beginning in August 2000 through April 2012 and relevant to the knees and back were reviewed.  However, the claims file includes VA treatment records from April 2005 and May 2011. 

As it's clear that there are relevant and outstanding VA treatment records, the claim must be remanded in order to obtain and associate them with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made). 

Following review of all outstanding VA treatment records, the agency of original jurisdiction should consider whether there is evidence of a worsening in the service-connected left shoulder disability or any suggestion of a link between a current back, neck, or knee disability and service, and if so, provide a new VA examination to assess the current severity and/or etiology of each implicated disability.  

In addition, an April 2012 VA examination and opinion regarding service connection for a headaches disability is inadequate as the opinion fails to consider the fact that the Veteran reported recurrent or severe headaches upon separation and a September 2011 opinion from Dr. N.O. which describes the Veteran's ongoing headache disability symptoms.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the claims file.  If the Veteran has received any relevant private treatment, he should be provided an adequate period of time to submit them.  

2.  Provide the Veteran with a VA examination to determine whether any current headache disability is related to service.  

The claims folder must be provided to and reviewed by the VA examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headache disability had onset in service or is otherwise related to a disease or injury in service, including the reported recurrent or severe headaches reported in the report of medical history upon separation from service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Thereafter, the AOJ should review the evidence and determine whether a new VA examination is warranted to assess the etiology of the back, neck, or knee disabilities and the severity of the left shoulder disability.  Any development, including any new examinations, should be completed as is necessary.  

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




